Citation Nr: 1404504	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include periodontal disease and residuals of teeth extraction, for compensation purposes.  

2.  Entitlement to service connection for a disability manifested by chest pain, to include congestive heart failure (CHF), hypertension (HTN), coronary artery disease (CAD), coronary-cameral fistula, and muscle spasms, to include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and panic attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1970 to September 1972, and subsequently had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserve and National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared at a Videoconference hearing in September 2013.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for a chest/cardiac disability and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran does not experience bone loss in the maxilla or mandible as a result of disease or dental trauma; he experiences tooth loss and gum disease that do not qualify as a dental disability for compensation purposes.  


CONCLUSION OF LAW

Service connection for a dental disability, to include periodontal disease and residuals of teeth extraction, for compensation purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was not afforded a VA examination to address his contentions in this case.  As the evidence of record fails to demonstrate an indication of a current dental disability resulting in bone loss to the maxilla or mandible as due to trauma or disease (other than periodontal disease), and consequently, fails to demonstrate any potential link between a current dental  disability for compensation purposes and service, there is no need to obtain a dental opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Essentially, there is no indication of any additional relevant evidence that has not been obtained, and given the lack of any evidence of a dental disability for compensation purposes disability, there is no need to conduct any additional development on this claim.  See 38 C.F.R. §§ 3.326, 3.327 (2013).


Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the current case, the Veteran filed a claim for service connection for a dental disability, alleging that he developed tooth loss and gum disease while either in active duty with the U.S. Army or on ACDUTRA status with the Mississippi National Guard or Army Reserve.  The Veteran is seeking compensation for his dental condition, and the September 2012 rating action discussed his claim accordingly.  In filing his notice of disagreement, the Veteran maintains that compensation for a dental disorder is warranted.  

Under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A Veteran may be entitled to service connection for other dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.   38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381(a), 17.161 (2013).  In the current case, the Veteran is, as noted, alleging that he is entitled to compensation for his dental condition.   

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).   Compensation is also available for loss of teeth, but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.   See 38 C.F.R. § 4.150 , Diagnostic Code 9913, Note (2013).

In the current case, the Veteran's service treatment records for his active duty period do not contain any assessment of dental problems.  Furthermore, with respect to disease which might, potentially, lead to further dental issues, the Veteran was specifically found to not exhibit bleeding tendency, heart disease, rheumatic fever, diabetes, and drug sensitivity.  Further, the Veteran was not deemed to be under medical treatment or taking any drugs that might cause dental problems.  

During several ACDUTRA periods, however, the Veteran did have problems with his teeth.  In June 1979, the Veteran had a filling placed in tooth #30.  In May 1980, tooth #29 was extracted, with tooth #19 being extracted in May 1981.  
Following service, the Veteran's dental records include continuing treatment from October 2010 to February 2011 for tooth extraction as due to exposed roots in tooth #2 and tooth #3, composite emplacements on tooth #4 and tooth#5, and periodontal debridement and evaluation.  Scaling and root planing took place in October 2010, and there is also evidence that the Veteran was cleared for some sort of dental surgical intervention in August 2000.  

There is no doubt that the Veteran's teeth have been in a state of decay so as to necessitate scaling, root planing, and extraction, and further, the documented exposure of the Veteran's roots indicates that there are gum problems as the Veteran has alleged.  While in ACDUTRA status, the Veteran had several teeth removed and had treatment for a dental carry, and he has, as noted, needed the extraction of several teeth since that time.  

There is, however, no evidence that the Veteran was diagnosed with a disease such as osteomyelitis, or any other dental disorder which might contribute to bone loss in the maxilla or mandible.  The Veteran's VA clinical records, both prior to and subsequent to his 2010 private dental treatment, do not include assessments of active non-periodontal dental disease of any type, or of bone loss in the maxilla or mandible, in the active problem lists.  Further, the record does not demonstrate, and the Veteran has not alleged, that he experienced any dental trauma while on active duty or in an ACDUTRA or INACDUTRA status.  Simply, the Veteran has reported that he had teeth extracted in service, and that he continues to have problems with his gums and dentition.  His available dental records do not include a diagnosis of bone loss in the maxilla or mandible, either as due to trauma or non-periodontal disease (with respect to the alveolar process).  Thus, for compensation purposes, the Veteran does not experience a disability for which service connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, service connection, for compensation purposes, is denied.  


ORDER

Entitlement to service connection for a dental disability, to include periodontal disease and residuals of teeth extraction, for compensation purposes, is denied.  


REMAND

The Veteran contends that he currently experiences a disability that manifests with chest discomfort and pain, and that this is organic/cardiac and/or psychiatric in nature.  He asserts that he began experiencing this disability while in active service or while engaging in an ACDUTRA period of training with the National Guard.  Alternatively, he contends that a psychiatric disability manifested in service has, in itself, caused or aggravated a disorder of the chest (to include cardiovascular manifestations).  Further development is required before adjudication can occur with respect to these interrelated claims.  

At the outset, the Board notes that the service treatment records from the period of active service do not contain any assessment of cardiac or orthopedic issues in the chest, and there is no assessment of a psychiatric diagnosis.  However, the Veteran was in ACDUTRA status in June 1977 and May 1980, when he was noted to have side pain and "muscle spasms," respectively.  It would appear as if the clinician assessing these complaints was a Dental Corps officer, and that there was no further specificity as to what the nature of the abdominal pain and "spasms" were.  

The Veteran has, subsequent to all periods of service (active duty and ACDUTRA/INACDUTRA), been assessed with multiple diagnoses of the chest and heart.  Specifically, a 2012 active problem list documents hypertension, CAD, and CHF.  Also, in April 2010, the Veteran had a cardiac consultation where a coronary-cameral fistula was assessed.  There are numerous chest radiographs in the years prior to this which are not remarkable.  It is noted that the coronary-cameral fistula is a rather unusual type of pathology, however, and that it was not documented until the Veteran had a specific consultation with a cardiologist.  

Regarding the Veteran's psychiatric disability picture, it is noted that he has been assessed with major depression and anxiety disorder many times in recent years.  Furthermore, there is some mention that the Veteran's anxiety is somehow related to manifestations of chest pain.  This was specifically suggested in November 2005 by the Veteran's private physician, with no further elaboration.  

Given that the Veteran does experience current disabilities in his chest, and given that there was some assessment with abnormal abdominal symptoms during ACDUTRA, there is a possibility of a causal relationship between a current chest disorder and the two periods of ACDUTRA in 1977 and 1980.  It is not known if the "muscle spasms" noted in ACDUTRA were, potentially, panic attacks representative of a current mental health disorder, or, alternatively, were potentially manifestations of a latent cardiac disorder, to include the unusual coronary-cameral fistula.  As this is the case, further development is necessary.  

In this regard, it is asked that the Veteran be afforded a comprehensive VA cardiovascular and psychiatric examination.  Each examiner should review the claims file, and the cardiovascular examiner should opine as to if it is at least as likely as not that any current chest disorder had causal origins during ACDUTRA in 1977 and/or 1980.  Further, the examiner should also opine as to if it is at least as likely as not that any psychiatric disorder, to include depression, anxiety, and panic, either caused, or aggravated beyond the natural course of the disease process, an organic chest disorder (cardiovascular or otherwise).  The psychiatric examiner should determine if the reported muscle spasms during ACDUTRA were, in fact, representations of psychiatric pathology (e.g. panic attacks, anxiety, etc.) as opposed to being organic in origin, and should opine as to if it is at least as likely as not that any current psychiatric disorder had causal origins in active service.  See McLendon at 79.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA cardiovascular and psychiatric examinations for the purposes of determining the etiology of the Veteran's chest and psychiatric disabilities (which are potentially interrelated).  In this regard, the respective examiners are asked the following:

a) with respect to the chest condition, is it at least as likely as not (50 percent probability or greater) that any current chest pathology manifesting with chest pain, to include CHF, CAD, HTN, coronary-cameral fistula, and muscle spasms, had causal origins during active service or ACDUTRA, to include as a result of "muscle spasms" noted in ACDUTRA periods in 1977 and 1980.  Further, is it at least as likely as not that any organic chest disorder (cardiovascular or otherwise) was caused, or aggravated beyond the natural progression of the disease process, by the Veteran's psychiatric disability (anxiety, depression, and panic attacks).  

b) with respect to the psychiatric disability, is it at least as likely as not that the Veteran first manifest a current psychiatric disability, to include major depression, anxiety disorder, and panic disorder, during active service, or a period of ACDUTRA in 1977 and/or 1980 when "muscle spasms" were assessed (that is, are the noted muscle spasms actually representative symptoms of a psychiatric disorder).  In that regard, the 2005 assessment of chest pain as associated with anxiety/panic should be referenced.  

With respect to all conclusions reached in the narrative portion of the examination reports, rationales must be provided.  Speculative or conclusory opinions are not useful, and will require additional remand for remedial compliance with Board directives.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


